DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 2nd and 3rd, 2021 have been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“system for producing a cut edge” in line 3 of Claims 1, 24 and 27, with no corresponding structure described in the specification or shown in the drawings which produces the cut edge; and
“system for applying a seam tape” in line 4 of Claims 1, 24 and 27, with mention of a patch-placement machine being used to apply the tape at paragraph [0075] of the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8-12 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitations “system for producing a cut edge” and “system for applying a seam tape” of Claims 1, 24 and 27 invoke interpretation under 35 U.S.C. §112(f) as explained above.  No structure is provided in the written description and drawings which disclose these corresponding functions.  Absent any disclosure within the specification as to the structure of these claimed functional limitations, the examiner has determined that the applicant does not provide sufficient support to show possession of all possible structures of systems for “producing a cut edge” or “applying a seam tape” as the claimed functional limitations would provide.
Claims 3, 5, 8-12, 21-23, 25-26 and 28-29 are rejected under 35 U.S.C. §112(a) for their dependence upon one or more rejected base and/or intervening claims which are rejected under 35 U.S.C. §112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8-12 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “system for producing a cut edge” and “system for applying a seam tape” of Claims 1, 24 and 27 invoke interpretation under 35 U.S.C. §112(f) as explained above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claim limitation “system for producing a cut edge” and “system for applying a seam tape” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not disclose any structure so the examiner cannot determine the scope of the identified functional claim limitations.  Therefore, Claims 1, 24 and 27 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
In order to advance prosecution, examiner is interpreting the claim limitation “system for producing a cut edge” as any system capable of producing a cut edge.  Examiner is further interpreting the claim limitation “system for applying a seam tape’ as any system which places seam tape on fabric.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3, 5, 8-12, 21-23, 25-26 and 28-29 are rejected under 35 U.S.C. §112(b) for their dependence upon one or more rejected base and/or intervening claims which are rejected under 35 U.S.C. §112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 8-12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,018,867 to O’Donnell (hereinafter ODONNELL) in view of U.S. Patent No. 2,697,473 to Techtmann (hereinafter TECHTMANN ‘473) and further in view of U.S. Patent No. 2,751,966 to Techtmann, hereinafter TECHTMANN ‘966.
Regarding Claim 1, ODONNELL discloses a system for production of footwear (col. 1, lines 1-5), comprising:
a system for producing a cut edge on fabric along a collar opening in a shoe upper (page 1, col. 1, lines 1-5 discloses shoe uppers are produced with a cut edge around which tape is folded by rotary folders);
a system for applying a seam tape on the fabric at the cut edge along the collar opening in the shoe upper (page 1, col.1, lines 1-5 discloses tape is sewed to the upper adjacent the cut edge so that a 
a heat press system (Fig. 1) comprising:
a first roll (roller 9 in Fig. 1; page 1, col. 2, line 14) comprising an external surface (external surface of roller 9 in Fig. 1), the first roll projecting outwardly and sized for receipt thereabout of the collar opening in the shoe upper (page 1, col. 2, lines 17-31);
a heater adjacent the first roll (nozzle 19 in Fig. 1; page 1, col. 2, line 32 through page 2, col. 1, line 38 disclose an electric air heater which provides heat to heat the adhesive);
a second roll (rotor 7 in Fig. 1; page 1, col. 2, line 10) having a larger diameter than the first roll (the diameter of rotor 7 is shown as being larger than the diameter of roller 9 in Fig. 1) and defining an abutting surface (discs 8 in Fig.1; page 1, col. 2, lines 12-14) configured to form a compression zone with the external surface of the first roll for compressing the seam tape against the fabric of the shoe upper (page 1, col. 2, lines 17-31);
a projection (10 in Fig. 1; page 1, col. 2, line 17) arranged to circumferentially extend at least partially around one of the first roll or the abutting surface (rib 10 extends around roller 9 in Fig. 1); and
grooves (see ‘Grooves’ in the Fig. 1 Detail of ODONNELL below) arranged on the abutting surfaces;
wherein the projection is configured to be inserted into the groove when the first roll and the abutting surface abut (Fig. 1 shows rib 10 is inserted within the grooves of discs 8); and
wherein the heat press system is arranged for feeding the cut edge of the fabric with the seam tape through the compression zone to simultaneously apply heat and pressure for bonding together the seam tape with the cut edge of the fabric to form a finished edge that 

    PNG
    media_image1.png
    210
    458
    media_image1.png
    Greyscale


ODONNELL does not disclose:
roller 9 is hollow with an internal surface defining a core comprising a first heating element; and
a groove arranged to circumferentially extend fully around the abutting surface.  The plurality of grooves disclosed by ODONNELL are arranged to circumferentially extend fully around rotor 7 in Fig. 1.  However, a single groove does not extend fully around the abutting surface.
TECHTMANN ‘473 discloses a rotary heat-press system (Fig. 1), comprising:
a hollow first roll (69 in Figs. 7 and 9; col. 3, lines 3-6) comprising an external surface (external surface of roll 69) and an internal surface (col. 3, line 15 discloses roll 69 has a hollow interior surface);
a core (col. 3, line 15) defined by the internal surface, wherein the core comprises a first heating element (74 in Fig. 9; col. 3, line 16);
a second roll (70 in Figs. 7 and 9; col. 3, line 5) defining an abutting surface (area where rolls 69 and 70 meet as shown in Figs. 7 and 9) configured to form a compression zone;

a groove arranged on the other one of the first roll and the abutting surface (teeth on surface of rolls 69 and 70 create grooves therebetween);
wherein the projection is configured to be inserted into the groove when the first roll and the abutting surface abut (Fig. 9 shows the toothed surfaces of rolls 69 and 70 as meshing such that a projected tooth of roll 69 fits into a groove formed between two teeth of the teeth on roll 70).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the internally heated rolls of TECHTMANN ‘473 for the heater adjacent the rolls of ODONNELL to obtain the predictable result of heating the seam tape when the tape comes into contact with the internally headed rolls in order to make the adhesive stick to fabric.  A person of ordinary skill would be motivated to make this substitution in order to obtain better control over the heat being applied to the adhesive.
Neither ODONNELL nor TECHTMANN ‘473 disclose the groove arranged on the other one of the first roll and the abutting surface circumferentially extends fully around the other one of the first roll and the abutting surface.
TECHTMANN ‘966 teaches a hand heat sealer (Title) with a pair of pressure rollers (19 and 20 in Fig. 2; col. 2, lines 20-23) adjacent heating bars (12 and 12a in Fig. 2; col. 2, lines 1-2) which is used to adhesively join sheet material together (col. 1, lines 18-28).  Pressure rollers 19 and 20 have interacting projections and grooves (ribs 191 and channels201.  See Fig. 5; col. 2, lines 20-26) which extend fully around the entire periphery of the rollers.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the rib-in-channel configuration of TECHTMANN ‘966 for the meshing teeth configuration of TECHTMANN ‘473 as another type of cooperating surfaces configuration which aids in making the crimping action between the rolls.  A person of ordinary skill would be motivated to combine the two Techtmann references at least because TECHTMANN ‘966 specifically cites TECHTMANN ‘473 at col. 1, lines 26-28 as another type of heat sealer.  And, TECHTMANN ‘473 at col. 3, lines 6-9 teaches it is preferred to have some type of cooperating surface configuration on the rolls which aids the crimping action.
Regarding Claim 3, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 1 unpatentable as explained above.  TECHTMANN ‘473 further disclose wherein at least one of the external surface of the first roll or the abutting surface is coupled to a spring or a biasing mechanism (63 in Fig. 7; Col. 2, Line 72 through Col. 3, Line 2).  It would have been obvious to incorporate spring biasing of the rolls as taught by TECHTMANN into the rotary folder of ODONNELL to ensure heat is transferred from the internally heated roller to the adhesive of the seam tape through contact of the internally heated roller with the seam tape as the seam tape passes over the roller.
Regarding Claim 5
Regarding Claim 8, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 1 unpatentable as explained above.  ODONNELL describes both roller 9 and rotor 7 as driven roller 9 and driven rotor 7, respectively.  See page 1, col. 2, lines 8-14.  A person of ordinary skill in the art would understand a motor is used to drive both driven roller 9 and driven rotor 7 about their respective axes of rotation.
Regarding Claim 9, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 1 unpatentable as explained above.  ODONNELL further discloses a guiding mechanism (at least guide block 11 and guide wheel 13 in Fig. 1; page 1, col. 2, lines 15-26) to guide the fabric toward the compression zone located between the first roll and the abutting surface (page 1, col. 2, lines 17-31).
Regarding Claim 10, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 9 unpatentable as explained above.  TECHTMANN ‘473 further discloses wherein the guiding mechanism comprises a third heating element (112 in Figs 1 and 20; Col. 3, Line 75 and Col. 4, Line 56-80).  It would have been obvious to include a heating element in the guiding mechanism, as taught by TECHTMANN ‘473, into guide block 11 of ODONNELL’s rotary folder to further control heat transfer to the adhesive of the seam tape as the seam tape passes through the machine.
Regarding Claim 11
Regarding Claim 12, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 1 unpatentable as explained above.  ODONNELL does not expressly disclose a control unit for the electric air heater disclosed.  However, a person of ordinary skill in the art would understand that a control unit is necessary to control the electric air heater.  TECHTMANN ‘473 teaches at least one control unit (155-156 in Fig. 2; Col. 6, Lines23-34) to control the temperature of at least one heating element of its rotary heat sealer.  It would have been obvious to provide a control unit for controlling heating elements incorporated into roller 9 and rotor 7 of ODONNELL as taught by TECHTMANN ‘473.
Regarding Claim 21, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 1 unpatentable as explained above.  ODONNELL further discloses wherein the projection (rib 10 in Fig. 1) is arranged to circumferentially extend fully around said one of the first roll or the abutting surface (rib 10 is shown as extending circumferentially fully around roller 9 in Fig. 1).
Regarding Claim 22, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 1 unpatentable as explained above.  ODONNEL further discloses wherein the projection (rib 10 in Fig. 1) comprises an unbroken projection (rib 10 in Fig. 1 is shown as unbroken).
Regarding Claim 23, the ODONNELL, TECHTMANN ‘473 and TECHTMANN ‘966 prior art reference combination renders the system according Claim 1 unpatentable as explained above.  ODONNELL further discloses wherein the projection (rib 10 in Fig. 1) is free of recesses therein (rib 10 is shown in Fig. 1 free of recesses thererin).
Claims 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over ODONNELL in view of TECHTMANN ‘473.
Regarding Claim 24, ODONNELL discloses a system for the production of footwear (col. 1, lines 1-5), comprising:
a system for producing a cut edge on fabric along a collar opening in a shoe upper (page 1, col. 1, lines 1-5 discloses shoe uppers are produced with a cut edge around which tape is folded by rotary folders);
a system for applying a seam tape on the fabric at the cut edge along the collar opening in the shoe upper (page 1, col.1, lines 1-5 discloses tape is sewed to the upper adjacent the cut edge so that a rotary folder can fold the tape about the cut edge), the seam tape comprising a hotmelt material (page 1, col. 1, lines 5-13 disclose heat plastic adhesive is used on the tape); and
a heat press system (Fig. 1) comprising:
a first roll (roller 9 in Fig. 1; page 1, col. 2, line 14) comprising an external surface (external surface of roller 9 in Fig. 1), the first roll projecting outwardly and sized for receipt thereabout of the collar opening in the shoe upper (page 1, col. 2, lines 17-31);
a heater adjacent the first roll (nozzle 19 in Fig. 1; page 1, col. 2, line 32 through page 2, col. 1, line 38 disclose an electric air heater which provides heat to heat the adhesive);
a second roll (rotor 7 in Fig. 1; page 1, col. 2, line 10) having a larger diameter than the first roll (the diameter of rotor 7 is shown as being larger than the diameter of roller 9 in Fig. 1) and defining an abutting surface (discs 8 in Fig.1; page 1, col. 2, lines 12-14) configured to form a compression zone with the external surface of the first roll for compressing the seam tape against the fabric of the shoe upper (page 1, col. 2, lines 17-31);
a projection (10 in Fig. 1; page 1, col. 2, line 17) arranged to circumferentially extend fully around one of the first roll or the abutting surface (rib 10 extends circumferentially fully around roller 9 in Fig. 1); and

wherein the projection is configured to be inserted into the groove when the first roll and the abutting surface abut (Fig. 1 shows rib 10 is inserted within the grooves of discs 8); and
wherein the heat press system is arranged for feeding the cut edge of the fabric with the seam tape through the compression zone to simultaneously apply heat and pressure for bonding together the seam tape with the cut edge of the fabric to form a finished edge that prevents fraying due to loose cut fibers or yarns along the collar opening in the shoe upper (page 2, col. 1, line 63 through page 2, col. 2, line 32).
ODONNELL does not disclose roller 9 is hollow with an internal surface defining a core comprising a first heating element.
TECHTMANN ‘473 discloses a rotary heat-press system (Fig. 1), comprising:
a hollow first roll (69 in Figs. 7 and 9; col. 3, lines 3-6) comprising an external surface (external surface of roll 69) and an internal surface (col. 3, line 15 discloses roll 69 has a hollow interior surface);
a core (col. 3, line 15) defined by the internal surface, wherein the core comprises a first heating element (74 in Fig. 9; col. 3, line 16); and
a second roll (70 in Figs. 7 and 9; col. 3, line 5) defining an abutting surface (area where rolls 69 and 70 meet as shown in Figs. 7 and 9) configured to form a compression zone.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the internally heated rolls of TECHTMANN ‘473 for the heater adjacent the rolls of ODONNELL to obtain the predictable result of heating the seam tape when the tape comes into contact with the internally headed rolls in order to make the adhesive stick to 
Regarding Claim 25, the prior art reference combination of ODONNELL in view of TECHTMANN ‘473 renders the system of Claim 24 unpatentable as explained above.  Each groove shown in Fig. 1 of ODONNELL is formed by bounds that are free from protuberances extending out of the groove in the path of the groove.
Regarding Claim 27, ODONNELL discloses a system for the production of footwear (col. 1, lines 1-5), comprising:
a system for producing a cut edge on fabric along a collar opening in a shoe upper (page 1, col. 1, lines 1-5 discloses shoe uppers are produced with a cut edge around which tape is folded by rotary folders);
a system for applying a seam tape on the fabric at the cut edge along the collar opening in the shoe upper (page 1, col.1, lines 1-5 discloses tape is sewed to the upper adjacent the cut edge so that a rotary folder can fold the tape about the cut edge), the seam tape comprising a hotmelt material (page 1, col. 1, lines 5-13 disclose heat plastic adhesive is used on the tape); and
a heat press system (Fig. 1) comprising:
a first roll (roller 9 in Fig. 1; page 1, col. 2, line 14) comprising an external surface (external surface of roller 9 in Fig. 1), the first roll projecting outwardly and sized for receipt thereabout of the collar opening in the shoe upper (page 1, col. 2, lines 17-31);
a heater adjacent the first roll (nozzle 19 in Fig. 1; page 1, col. 2, line 32 through page 2, col. 1, line 38 disclose an electric air heater which provides heat to heat the adhesive);
a second roll (rotor 7 in Fig. 1; page 1, col. 2, line 10) having a larger diameter than the first roll (the diameter of rotor 7 is shown as being larger than the diameter of roller 9 in Fig. 1) and defining an abutting surface (discs 8 in Fig.1; page 1, col. 2, lines 12-14) configured to form a compression zone with 
a projection (10 in Fig. 1; page 1, col. 2, line 17) arranged to circumferentially extend at least partially around one of the first roll or the abutting surface (rib 10 extends around roller 9 in Fig. 1); and
a groove (see ‘Grooves’ in the Fig. 1 Detail of ODONNELL above) arranged to circumferentially extend at least partially around the other one of the first roll and the abutting surface (each groove extends at least partially circumferentially around discs 8 in Fig. 1);
wherein the projection is configured to be inserted into the groove when the first roll and the abutting surface abut (Fig. 1 shows rib 10 is inserted within the grooves of discs 8) to form a mating interface in which mating between the first roll and the abutting surface is arranged so that relative to one another (i) the first roll or the abutting surface is substantially always receiving and (ii) the other one of the first roll and the abutting surface is substantially always projecting (page 1, col. 2, lines 17-31); and
wherein the heat press system is arranged for feeding the cut edge of the fabric with the seam tape through the compression zone to simultaneously apply heat and pressure for bonding together the seam tape with the cut edge of the fabric to form a finished edge that prevents fraying due to loose cut fibers or yarns along the collar opening in the shoe upper (page 2, col. 1, line 63 through page 2, col. 2, line 32).
Regarding Claim 28, the prior art reference combination of ODONNELL in view of TECHTMANN ‘473 renders the system of Claim 27 unpatentable as explained above.  ODONNELL further discloses wherein the projection is arranged to circumferentially extend fully around said one of the first roll or the abutting surface (rib 10 extends circumferentially fully around roller 9 in Fig. 1).
Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over ODONNELL in view of TECHTMANN ‘473 and further in view of TECHTMANN ‘966.
Regarding Claim 26, the prior art reference combination of ODONNELL in view of TECHTMANN ‘473 renders the system of Claim 24 unpatentable as explained above.  Neither ODONNELL nor TECHTMANN ‘473 disclose an unbroken groove.
TECHTMANN ‘966 teaches a hand heat sealer (Title) with a pair of pressure rollers (19 and 20 in Fig. 2; col. 2, lines 20-23) adjacent heating bars (12 and 12a in Fig. 2; col. 2, lines 1-2) which is used to adhesively join sheet material together (col. 1, lines 18-28).  Pressure rollers 19 and 20 have interacting projections and grooves (ribs 191 and channels201.  See Fig. 5; col. 2, lines 20-26) which extend fully around the entire periphery of the rollers.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the rib-in-channel configuration of TECHTMANN ‘966 for the meshing teeth configuration of TECHTMANN ‘473 as another type of cooperating surfaces configuration which aids in making the crimping action between the rolls.  A person of ordinary skill would be motivated to combine the two Techtmann references at least because TECHTMANN ‘966 specifically cites TECHTMANN ‘473 at col. 1, lines 26-28 as another type of heat sealer.  And, TECHTMANN ‘473 at col. 3, lines 6-9 teaches it is preferred to have some type of cooperating surface configuration on the rolls which aids the crimping action.
Regarding Claim 29, the prior art reference combination of ODONNELL in view of TECHTMANN ‘473 renders the system of Claim 27 unpatentable as explained above.  Neither ODONNELL nor TECHTMANN ‘473 disclose wherein the groove is arranged to circumferentially extend fully around said other one of the first roll and the abutting surface.
TECHTMANN ‘966 teaches a hand heat sealer (Title) with a pair of pressure rollers (19 and 20 in Fig. 2; col. 2, lines 20-23) adjacent heating bars (12 and 12a in Fig. 2; col. 2, lines 1-2) which is used to adhesively join sheet material together (col. 1, lines 18-28).  Pressure rollers 19 and 20 have interacting 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the rib-in-channel configuration of TECHTMANN ‘966 for the meshing teeth configuration of TECHTMANN ‘473 as another type of cooperating surfaces configuration which aids in making the crimping action between the rolls.  A person of ordinary skill would be motivated to combine the two Techtmann references at least because TECHTMANN ‘966 specifically cites TECHTMANN ‘473 at col. 1, lines 26-28 as another type of heat sealer.  And, TECHTMANN ‘473 at col. 3, lines 6-9 teaches it is preferred to have some type of cooperating surface configuration on the rolls which aids the crimping action.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 1,880,804 to Christiansen discloses a side taping machine for applying adhesive tape to shoe uppers.
U.S. Patent No. 2,080,712 to Hartt discloses a machine for applying edge bindings to shoe uppers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725